DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7 and 12, applicant requires between 35% titanium and 55% titanium by wt% and at least 20% Ni, but in the same claim, requires at least one of: 
Cu between 1-10% “in lieu of an equal amount of nickel”; 
Nb between 1-15% “in lieu of an equal amount of titanium”; 
Hf between 0.5-50% “in lieu of an equal amount of titanium”;
Zr between 0.5-35% “in lieu of an equal amount of titanium”;
Cr between 0.1-1% “in lieu of an equal amount of titanium”;

Co between 0.1-5% “in lieu of an equal amount of titanium, nickel, or a combination of titanium and nickel”; 
Fe between 0.1-10% “in lieu of an equal amount of titanium, nickel, or a combination of titanium and nickel”. 
This limitation is however indefinite for the language “in lieu of” implies that a portion is replaced with another. With the limitation of Ti being between 35% and 55% and 0.5-50% of Hf in lieu of equal amount of Ti; it is unclear how Ti could be both between 35-55% AND replaced by up to 50% of Ti; at best the maximum amount of Hf possible with 35-55% Ti is a range of up to 20% Hf (35% Ti with 20% Hf replacing an equal amount of Ti); otherwise the claims imply that Ti can be replaced by a quantity that brings it under the claimed range of 35-55% such as 50% Hf and 0-5% Ti, in which case the claim has both a broad and narrow range of Ti in the same claim. Similarly, for Zr, the maximum Zr that could be present would be 20% (35% Ti and 20% Zr where 20% of Ti is replaced with an equal amount of Zr); otherwise the claim implies that Ti can be replaced until it is in a range lower than the required range of 35-55% wt. 
Alternatively, the claim could also be interpreted to mean that, for example, Hf is between 0.5-50% and replaces what would have been an equal amount of titanium; in which case all that is actually being claimed is that 35-55% wt. Ti is present and that optionally 0.5-50% Hf is present and replaces a hypothetical amount of Ti. In this interpretation, the language “in lieu of” does not actually carry patentable weight and the important limitation is that each recited element is present in the specified range despite what element they are hypothetically replacing. Thereby allowing a composition such as 20% Ni, 39.9% Ti, 0.1% Y, and 40% Hf (where the 40% Hf is in lieu of 40% Ti) 
For the purpose of further examination, the latter interpretation will be considered. 
Claims 13-15 are rejected as indefinite from their dependency on claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuru et al. (JPH0860277A)
Regarding Claims 7 and 12-15, Mitsuru teaches a method of forming an alloy into an ingot which is then formed by repetitive cold hole die drawing and annealing heat treatment into a 1 mm diameter wire rod [0020] with a composition which reads on the claimed ranges for the following elements: Table 1 (Alloys 13, and 15-17 for the copper limitations)
Element
Claimed range (%wt)
Prior Art range
Ni
≥20
40.5-47.1
Ti
35-55
39.49-49.88
Y
0.01-0.15
0.01-0.09
Cu
1-10
2-10


The following elements also read on the claimed range (Alloys 14, 18-19) for Nb:
Element
Claimed range (%wt)
Prior Art range
Ni
≥20
46.2-50.1
Ti
35-55
47-50
Y
0.01-0.15
0.01-0.03
Nb
1-15
1-2


The following elements also read on the claimed range (Alloy 19) for Cr:
Element
Claimed range (%wt)
Prior Art range
Ni
≥20
44.3
Ti
35-55
47.67
Y
0.01-0.15
0.03
Cr
0.1-1
1


The following elements also read on the claimed range (Alloys 9, 17-18) for Fe:
Element
Claimed range (%wt)
Prior Art range
Ni
≥20
46-50
Ti
35-55
49-50
Y
0.01-0.15
0.01-0.02
Fe
0.1-10
1-2



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738